UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File number 0-51400 STELLAR RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada 98-0373867 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 375 N. Stephanie Street, Suite 1411, Las Vegas, Nevada, 89014-1411 (Address of principal executive offices) Registrant’s telephone number, including area code(702) 475-5857 Securities registered pursuant to section 12(b) of the Act:N/A Securities registered pursuant to section 12(b) of the Act:N/A Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYesx No Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filed, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b(2) of the Exchange Act).oYesx No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check markwhether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. oYeso No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: The total number of shares of Common Stock, par value $0.001 per share, outstanding as of November 12, 2010 is 69,344,051. 1 Table of Contents TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 2. Oil and Gas Properties/ Technologies 5 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security holders 11 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 11 Item 6. Selected Financial Data 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 7A Quantative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 42 Item 9. Change in and Disagreements with Accounting and Financial Disclosure 42 Item 9A Controls and Procedures. 42 PART III Item 9B Other Information 46 Item 10. Directors, Executive Officers and Corporate Governance. 46 Item 11. Executive Compensation. 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 52 PART IV Item 15. Exhibits, Financial Statement Schedules 53 SIGNATURES 54 2 Table of Contents PART I Item 1. Business General Stellar Resources Ltd. is listed on the OTC Bulletin Board under the Symbol "SRRL" and have since our formation on April 9, 1999 been in the pre-exploration and exploration stage and are not operators of any mines or wells nor are we engaged in any mineral/oil production or sales activities.We have a minimum amount of cash and have not yet developed any producing resource properties.We have no history of any earnings.There is no assurance that we will be a profitable company.Historically the Company concentrated on mineral property exploration.During 2010 the Company’s focus changed to oil and gas property, exploration and development.We presently operate with minimum overhead costs and need to raise additional funds in the next 12 months, either in the forms of loans or issuance of equity, in order to continue our operations.We are primarily an oil and gas technology and exploration and development company. We are committed to developing and acquiring oil and gas technologies that have high impact on the profitability of oil and gas projects. Our strategy is to apply these high profit impact technologies our own oil and gas exploration and production projects. The Company has focused its oil and gas operations principally on approximately 20,000 acres of oil and gas leases in Carbon County, Montana and approximately 6,400 acres of oil and gas leases in Park County, Wyoming.Stellar plans to operate a majority of its projects through the drilling and production phases.The Company intends to leverage the risks associated with drilling by obtaining industry partners to share in the costs of drilling.However, in some cases Stellar will retain a controlling interest in the prospects it drills. On July 14 2011 the Company acquired from its’ President, Mr. Ray Jefferd, all right, title and interest to the ZeroGap intellectual property, free of any encumbrances or royalties. ZeroGap stands for Zero Emission Refining Onsite with Gas Assisted Production. The ZeroGap technology is still in the research and development stage but shows significant promise based on existing proven technologies of hydrocracking and hydrotreating for upgrading and refining crude oil. A key benefit of the ZeroGap technology is its promise of upgrading oil in-situ.The second key benefit is the potential to significantly increase the recovery of oil-in-place, particularly low API crude oil.ZeroGap is also an environmentally friendly technology with a small footprint and potential for near zero toxic emissions. The technology involves the use of a gasifier to produce injection gases that will be used to upgrade underground crude oil and enhance its extraction/recovery. The purchase price for the acquisition is $3,000,000 which the Company has satisfied by the issuance of 30,000,000 of its restricted common shares to Mr. Jefferd. The shares have been recorded at the exchange amount of $37,291 being the legal fees incurred by Mr. Jefferd in developing the Intellectual Property. Stellar has acquired this technology as part of its ongoing strategic plan to be in the business of oil and gas exploration and production, technological development, and the accumulation of oil and gas reserves. The Company obtained an independent expert fairness opinion on July 11, 2011 prepared by Dr. Michael Tenhover prior to finalizing the acquisition of ZeroGap outlining the inherent value and validity of the technology. Dr. Tenhover, has over 30 years of experience in the oil and gas industry and is the former chief scientist for advanced materials at BP.Dr. Tenhover has 36 issued US patents, 3 invited review chapters for scientific books, 89 publications in peer reviewed scientific publications and has given numerous invited scientific lectures at conferences and major universities around the world. 3 Table of Contents Website Access to Our Reports We make available free of charge our annual report on Form 10K, quarterly reports on Form 10-Q, current reports on Form 8K, and all amendments to those reports as reasonably practicable after such reports are filed electronically with the Securities and Exchange Commission.Information of our website is not part of this report. Our website can be viewed at www.stellarltd.com Strategic Business Plan One of our key plans is to enhance shareholder value to the implementation of plans for controlled growth and development.Our long term goal and focus is to grow our oil and gas production through a strategic combination of selected feasible property acquisition and an exploration and development program primarily focused on developing the Company’s leasehold properties. Further, Stellar is committed to developing and acquiring oil and gas technologies that have high impact on the profitability of oil and gas projects. The Company’s strategy is to apply these high profit impact technologies to its own oil and gas exploration and production projects. Item 1A.Risk Factors The information set forth in this Item 1A should be read in conjunction with the rest of the information included in this report, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 the historical financial statements and related notes this report contains. While we attempt to identify, manage and mitigate risks and uncertainties associated with our business to the extent practical under the circumstances, some level of risk and uncertainty will always be present. Additional risks and uncertainties not presently known to us or that we currently believe are immaterial also may negatively impact our business, financial condition or operating results. Our acquisition strategy exposes us to various risks, including those relating to difficulties in identifying suitable acquisition opportunities and integrating businesses, assets and/or personnel, as well as difficulties in obtaining financing for our targeted acquisitions and the potential for increased leverage or debt service requirements. A key component of our business strategy is that, we have pursued and intend to continue to pursue acquisitions of complementary assets and businesses. Our acquisition strategy in general and our recent acquisitions in particular, involve numerous inherent risks, including: ● unanticipated costs and assumption of liabilities and exposure to unforeseen liabilities of acquired businesses, including environmental liabilities; ● difficulties in integrating the operations and assets of the acquired business and the acquired personnel; ● limitations on our ability to properly assess and maintain an effective internal control environment over an acquired business in order to comply with applicable periodic reporting requirements; ● potential losses of key employees and customers of the acquired businesses; ● risks of entering markets in which we have limited prior experience; and ● increases in our expenses and working capital requirements. The process of integrating an acquired business may involve unforeseen costs and delays or other operational, technical and financial difficulties that may require a disproportionate amount of management attention and financial and other resources. Possible future acquisitions may be for purchase prices significantly higher than those we paid for previous acquisitions. Our failure to achieve consolidation savings, to incorporate the acquired businesses and assets into our existing operations successfully or to minimize any unforeseen operational difficulties could have a material adverse effect on our financial condition and results of operations. 4 Table of Contents In addition, we may not have sufficient capital resources to complete additional acquisitions. We may incur substantial additional indebtedness to finance future acquisitions and also may issue equity securities or convertible securities in connection with such acquisitions. Debt service requirements could represent a significant burden on our results of operations and financial condition and the issuance of additional equity or convertible securities could be dilutive to our existing shareholders. Furthermore, we may not be able to obtain additional financing on satisfactory terms. Even if we have access to the necessary capital, we may be unable to continue to identify additional suitable acquisition opportunities, negotiate acceptable terms or successfully acquire identified targets. Item 2. Oil and Gas Properties / Technologies Oil and Gas Properties Elk Hills, Montana On March 3, 2010, as completed on June 10, 2010, the Company announced it was entering into an agreement to acquire 100% of Elk Hills Heavy Oil, LLC (“EHHO”) and Four Bear Heavy Oil, LLC (“FBHO”) from Mr. Ray Jefferd and Mr. Glen Landry.The assets of EHHO consist of more than 20,000 continuous acres of oil and gas leases in Carbon County, Montana, and the assets of FBHO consist of more than 6,400 acres of oil and leases in Park County, Wyoming.The Company will have an area of mutual interest with the Sellers to acquire additional leases within one mile of the borders of the existing oil and gas leases, excluding the properties in Big Horn County Montana. On June 14, 2010 Stellar acquired 100% of EHHO and 100% of FBHO from Mr. Ray Jefferd and Mr. Glen Landry. The Company acquired these oil and gas leases as part of its strategic plan to enter into the business of oil and gas production, development, exploration, and the accumulation of oil and gas reserves. On July 8, 2010 Stellar announced the completion of a non-brokered private placement with Elk Hills Petroleum Canada Ltd. (“EHPC”) for 5,000,000 common shares at $.175 per share for gross proceeds of $875,000. Concurrent with the private placement Stellar experienced a 50% dilution of its equity interest in EHHO as EHHO issued 90,000 Ownership Units to EHPC. Further, Stellar and EHPC have each made $375,000 capital contributions (total $750,000) into EHHO enabling EHHO to undertake an exploration drilling program on the EHHO oil and gas leases in Carbon County, Montana.Additionally EHPC has agreed in principal to lend EHHO $1,750,000 repayable from future revenue generated from hydrocarbons produced from the EHHO leases.The loan obligation has since been terminated by mutual agreement in order to enter into an agreement with Deloro Resources Ltd. (TSX-V:DLL “Deloro”). On May 10, 2011, Stellar announced it has entered into an agreement with Deloro and EHPC whereby Deloro can acquire up to a 1/3 interest in the ~ 20,000 acre Elk Hills Heavy Oil Project in Carbon County, Montana. 5 Table of Contents Under the terms of the agreement, Deloro can earn up to a 1/3 interest (60,000 ownership units) in EHHO from Stellar and EHPC by issuing 3,000,000 shares to Stellar and 3,000,000 shares to EHPC, and making a capital contribution of Cdn$600,000 to EHHO on or before September 11, 2011 ($450,000 for approved exploration expenditures and the balance of funds to meet current and future operating liabilities of EHHO).Deloro will become the Operator of the project.The Deloro shares issued to Stellar and EHPC shall be subject to a four month and one day hold.The TSX-V has approved this transaction.Upon Deloro meeting all the terms and conditions of the acquisition Stellar shall retain a 1/3 interest in EHHO. To date Deloro has issued the required shares to Stellar and EHPC and also made a Cdn$150,000 capital contribution to EHHO.Accordingly, pursuant to the agreement Deloro has earned 30,000 ownership units (a 16.66% interest) in EHHO.As Deloro failed to complete its full capital contribution of Cdn$600,000 by September 11, 2011, Deloro can no longer earn any further interest in EHHO. During the fall of 2010 three exploration wells were drilled on the property.Stellar received a report on the EHHO lands summarizing the exploration activities on the two of the three test wells drilled in 2010. The Morris Block From the introduction of the Morris Block Evaluation Report prepared by Glen Landry of Longshot Oil and Ted Doughty of Prisem Geoscience Consulting. Introduction The 15-13 Bauwens was drilled as an exploration well to evaluate the Tensleep sands in the hanging wall of the Bluewater fault.This location was determined to be the highest structural position along approximately 8.5 miles of the Bluewater fault. The Tensleep sandstone was encountered approximately 54 feet high to the prognosis at a depth of 1,350 feet KB.After encountering the oil shows at this point, it was determined that the core point was too high in perhaps the Crow Mountain sand and that we should drill ahead to the prognosticated top.The decision was reversed but 16 feet of the top of the Tensleep has already been cut. A total of 93 feet of 4 inch core was cut and recovered.The top 3-4 feet were oil saturated.Logs confirm the water line.Approximately 20 feet of oil column is present. The volume of oil can be calculated from the Anderson photo interpretation or from surface measurements of the Gray bull sands by Ted Doughty. Conclusion The 15-13 Bauwens was drilled to evaluate the idea that oil would accumulate on the downdip or hanging wall of the Bluewater fault.It was hoped that the commercial oil leg would extend downdip as much as one mile or more from the drill site. The oil leg is very commercial. Morris Block High Most Likely Low Oil in Place Recovery Factor 60% 50% 40% Oil in Tanks Total Net Profit It is hard to believe that the vertical column in the 15-13 Bauwens is not larger.Several theories may explain the size of the reservoir in the Morris Block as follows: 6 Table of Contents Limiting reservoir parameters 1. There may be leakage across the fault.The Loma Oil #1 just two miles to the northeast was drilled across the fault and an accumulation of 20 feet is present.This suggests that some leakage is present along the fault.The oil column in the Morris Block stops at 1350 or +3270. 2. All oil fields around the flank of the Pryor Mountains have a tilted water table.While the bottom of the column in the Morris Block is at +3279 we will likely find the column to be much lower further down the flank of the trap. 3. The various blocks may carry separate water lines from the sealing along their flanks.We have an apparent waterline at +2963 in the Barber #1 located in the northwest of section one of the Jim and Mary Block, located two miles north.Numerous waterlines are depicted in the fault blocks on the original cross section. The oil leg is expected to be thicker and wider as we explore to the north.Development drilling should follow the handing wall with adequate setback so as to not cut the fault. Summary The core in the 15-13 revealed limited permeability in the upper portion of the core samples.Porosity improves in the lower wet section.The offsetting updip development wells will be oil wet in this section, with 64 feet of pay likely. Permeability may or may not be adequate for commercial production with steam.We think commercial viability is likely.Based upon our evaluation, the Morris Block should produce in excess of 5 mmbo. Two options are available: 1. Drill additional updip wells to further block reserves and provided additional baseline data for the reservoir engineer. 2. Retain the reservoir engineer, KADE Technologies, to model the reserves and producibility of the field from the 15-13 Bauwens alone. Glen Landry, Longshot Oil, LLC Ted Doughty, Prisem Geoscience Consulting The Paugh Block The 2-25 Paugh was drilled to explore the reserve potential of the Tensleep Sandstone.Cuttings and core suggest a very large reserve potential subject to the results of the core analysis.Only 40 feet of core survived the trip to Calgary but the analysis was revealing.Oil saturations were in the 30% - 45% range, below the saturation to be commercial.Updip drilling should increase the oil saturation significantly.The northeast of section 36 should be adequately updip to attain commercial oil saturations. Permeability is a problem.Originally the risk in the project was adequate permeability.There was some concern that the core lab could not get the crude flushed from the plugs to adequately determine the permeability.As can be seen by the charts on the following page the permeability is primarily 1 – 5 millidarcies.This analysis is likely close to the truth but note that the permeability does not track with the porosity, but instead is “flatline”.One can question whether we got the bitumen out of the pore space before the calculation was made. Summary In summary, a significant amount of oil was observed in the Paugh 2-25.A shift of a few points in saturation and permeability would make the prospect a world class deposit.More drilling is recommended. In future the porosity core data from this well will be overlain atop the electric logs as was done in the Bauwens.The log calculations for porosity and oil saturation will be qualified with the core.Logging on new wells will be calibrated from the core to approximately the true porosity and oil saturation with the need for new cores. 7 Table of Contents In the spring of 2011 Loring Tarcore of Calgary, AB completed its testing of the cores from the Bauwens and Paugh wells.Notwithstanding earlier positive analysis by Prisem the Company concluded that the low gravity of the oil and porosity and permeability were not sufficient to justify continued investment in the project by the Company. On October 25, 2011 the Company sold its remaining 75,000 units of capital in EHHO for $1,000,000.Payment of the purchase price is by a non-interest bearing promissory note due on or before April 30, 2012.The purchaser holds 4,000,000 shares of the Company which are to be used as collateral for the payment. Four Bear Property, Wyoming Four Bear Heavy Oil LLC, a wholly owned subsidiary of Stellar, owns more than 5,800 acres of oil and gas leases in Park County, Wyoming, USA.There are three potential drilling areas on the property. 1. Willow Draw Field The Willow Draw field is adjoining one of the Four Bear leases.Within 500 meters of the Four Bear Leases more than 150,000 barrels of oil has been produced from three wells.On March 23, 2011, Legacy Energy as subsidiary of Nimin Energy Corp, the operators of the Willow Draw field received permits to drill three additional new wells all with 1000 meters of the Four Bear Leases.Geological work indicates that the Willow Draw field continues onto the Four Bear leased property.Four Bear has potentially at least one and as many as ten offsetting wells that can be drilled on the Four Bear Leases that adjoin the Legacy Energy leases. The following is except from an announcement by Nimin Energy: “Nimin Energy Corp. owns and operates at an average 97 percent working interest in four mature heavy oil fields located in Park County Wyoming which it acquired in December of 2009. The fields which were discovered between 1966 and 1971, have produced over nine million barrels of oil since discovery. The fields are part of the Basin Margin Anticline play on the Western side of the Big Horn Basin and produce from the Tensleep Sandstone of Pennsylvanian age and the Phosphoria limestone of Permian age. Oil gravities range from 14 to 18 degrees API from an approximate reservoir depth of 3,500 to 4,500 feet. The Company believes the fields to have significant infill drilling potential and plan to drill multiple development wells in the fields. Offset fields in the basin have already been infill drilled and have shown a significant increase in oil recovery and production rates due to the drilling. The company anticipates several years of drilling activity as it develops this core set of assets. While drilling these development wells the company will be studying the feasibility of implementing its CMD technology (see technology section) on the fields for future enhanced oil recovery.” 2. Section 2 Section 2 is 558 Acres (225 hectares) in Township 47 North, Range 103 West, Section 2, Park County, Wyoming. Four wells with cumulative production of 361,000 barrels of oil from three producing zones are located within one mile of the Project. The nearest well to the proposed drilling location is 0.6 miles (1 kilometer) distant. Total production within five miles (8 kilometers) is more than 5 million barrels from more than 50 wells. 8 Table of Contents 3. Undrilled Structures nearby Four Bear also owns leases covering more than 1,500 acres that is approximately two kilometers to the east this is a potential structure, undrilled, similar in size to the Willow Draw field and the original Four Bear Field. Oil and Gas Technologies ZeroGap On July 14 2011 the Company acquired from its’ President, Mr. Ray Jefferd, all right, title and interest to the ZeroGap intellectual property, free of any encumbrances or royalties. The purchase price for the acquisition is $3,000,000 which the company has satisfied by the issuance of 30,000,000 of its restricted common shares to Mr. Jefferd. ZeroGap stands for Zero Emission Refining Onsite with Gas Assisted Production. The ZeroGap technology is still in the research and development stage but shows significant promise based on existing proven technologies of hydrocracking and hydrotreating for upgrading and refining crude oil. A key benefit of the ZeroGap technology is its promise of upgrading oil in-situ.The second key benefit is the potential to significantly increase the recovery of oil-in-place, particularly low API crude oil. ZeroGap is also an environmentally friendly technology with a small footprint and potential for near zero toxic emissions. The technology involves the use of a gasifier to produce injection gases that will be used to upgrade underground crude oil and enhance its extraction/recovery. Stellar obtained an independent expert fairness opinion on July 11, 2011 prior to finalizing the acquisition of ZeroGap. The following are excerpts from the Fairness Opinion written by Dr. Michael Tenhover. ZeroGap is a “Platform Technology” – the various embodiments constitute a wide range of uses, applications and methods.” In principal, ZeroGap can address all the oil production opportunities mentioned in Enhanced Crude Oil Extraction. These relate to heavy and extra heavy crude oils.As discussed, these are multiple billions of bbls of oil opportunities. In addition, two other markets may be of interest for this technology.These may be of near term interest since in these cases, the wells have already been drilled and production is in place.ZeroGap may be able to recover and enhance their existing production. 1. Stranded oil – After production, a large amount of the oil remains in the formation.In North America as much as 60% of the oil will be left after conventional production. ZeroGap may be used here in mobilizing and in-situ upgrading this oil. 2. Transition zone oil – A lot of oil is left behind at the oil-water interface.Due to the higher mobility of water, recovery is difficult.ZeroGap may be useful here to apply the appropriate gas chemistry to increase the mobility of the oil phase and decrease the mobility of the water phase”. The bottom-line here is that there is a very large resource available and lots of opportunities for new technology to aid in the production/extraction of the World’s heavy/extra heavy crude oil. Subsequent Events Subsequent to the year end the Company: i) Issued 187,300 common shares at $0.10 per share for aggregate proceeds of $18,730 (Cdn$18,000). 9 Table of Contents ii) Accepted as subscription for 1,181,100 common shares at $.02 per share for aggregate proceeds of $23,622 (Cdn$24,000). iii) On September 2, 2011 the Company transferred 1,000,000 shares of its investment in Deloro in full settlement of the Cdn$28,000 note payable. iv) On September 23, 2011 entered into a binding agreement, subject to due diligence, to acquire 100% of American Microbial Labs which holds technology suitable for cleaning produced water generated from the recovery of oil and gas wells as well as oil spills located both on land and in water.(See below) v) On October 25, 2011 the Company sold its remaining 75,000 units of capital in EHHO for $1,000,000.Payment of the purchase price is by a non-interest bearing promissory note due on or before April 30, 2012.The purchaser holds 4,000,000 shares of the Company which are to be used as collateral for the payment. American Microbial Labs On September 26, 2011 Stellar entered into a binding agreement, subject to due diligence, to acquire 100% of American Microbial Labs LLC (“American Microbial). American Microbial has 33 species of specialized microbes. These microbes have an affinity for hydrocarbons such as crude oil, diesel fuel and kerosene. They are particularly effective at consuming hydrocarbons in both waters and soils.American Microbial Labs has the proven technology to grow, harvest, stabilize and package the microbes in commercial quantities. The Company, upon closing, intends to increase the production of the microbes by adding new production equipment in Alabama. The company intends to build a services business based on using the microbes for cleaning produced water and for oil spill clean-up. Produced Water Stellar sees a large and growing market for produced water clean-up in the oil and gas business. Many oil wells produce more water than oil, often a lot more water than oil. Regulatory bodies worldwide are tightening rules on the disposal of produced water.New regulations are planned throughout the world and when they come into effect the current practice of simply pumping untreated produced water into disposal wells will be severely curtailed. Meeting new standards for treating and disposing of produced water will demand new solutions. Without cost effective methods and technologies for treating produced water many existing mature oil fields will simply become uneconomical to operate. Testing The Company will be conducting tests using the microbes on Alberta oil sands produced water as part of its due diligence process.The Company sees the Alberta Oil Sands as a large potential market to utilize the microbes to treat the tailings ponds from heavy oil recovery and upgrading facilities. Further, the microbes have proven effective in cleaning up oil spills on land. Clean-up can be achieved in-situ without the requirement of excavating the soil, allowing for better and lower cost clean-up for large and small oil spills. Item 3. Legal Proceedings We are not aware of any pending litigation nor do we have any reason to believe that any such litigation exists.Further, our officers and directors know of no legal proceedings against us, or our property contemplated by any governmental authority. 10 Table of Contents Item 4. Submission of Matters to a Vote of Security holders There were no matters submitted to a vote of shareholders by the Company during this Fiscal Year. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common equity is registered on the Over the Counter Bulletin Board ("OTCQB" Symbol "SRRL").We have no common equity which is subject to outstanding options, or warrants or securities convertible into common equity. The following table sets forth the periods indicated the range of high and low closing bid quotations per share as reported by the over-the-counter market for the past two (2) years.These quotations represent inter-dealer prices, without retail markups, markdowns or commissions and may not necessarily represent actual transactions. Year 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As of July 31, 2011, the closing price of our common stock as reported on the OTCBB was $0.12 and there were 69,344,051 shares of our common equity outstanding, held by 34 shareholders of record.Of our common stock outstanding 4,370,000 are held in brokerage accounts, and therefore we are unable to give an accurate statement as to the number of shareholders. Rule 144 Shares Under Rule 144, as currently in effect, a person who has beneficially owned shares of a company's common stock for at least six months, begins when the securities were bought and fully paid for, is entitled to sell within any three month period a number of shares that does not exceed the greater of 1% of the outstanding shares of the same class being sold, or if the class is listed on a stock or quoted on Nasdaq, the greater of 1% or the average reported weekly trading volume during the four weeks preceding filing of Form 144 (Notice of Proposed Sale) with the SEC. Under Rule 144 (k), a person who is not one of the Company’s affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two (2) years, is entitled to sell their shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. 11 Table of Contents As of the date of this filing, persons who are affiliates hold 6,764,528 of the 52642,247 common shares that may be sold pursuant to Rule 144. Dividends We have not paid any dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future.If any earnings are realized, we intend to finance the growth of our business.We cannot assure you that we will ever pay cash dividends.Whether we pay any cash dividends in the future will depend on the financial condition, results of operations and other factors that the Board of Directors (“Board”) will consider at that time. Recent Sale of Unregistered Security On July 7, 2010 the Company entered into a private placement with Elk Hills Petroleum Canada and sold 5,000,000 of its common shares at US$.175 per share for net proceeds of $875,000. On December 1, 2010, the Company issued 45,833 common shares at $0.30 for aggregate proceeds of $13,750. On February 11, 2011, the Company issued 101,215 common shares at $0.20 for aggregate proceeds of $20,243.The Company paid a cash finder’s fee of $1,026 pursuant to this financing. On February 25, 2011, the Company issued 136,353 common shares at $0.15 for aggregate proceeds of $20,453. On July 14, 2011, the Company issued 30,000,000 common shares to the President in consideration for the acquisition of the Zerogap Intellectual Property. On August 15, 2011 the Company issued 187,300 common shares at $0.10 per share for aggregate proceeds of $18,730. On October 25, 2011, the Company entered into a subscription agreement for 1,181,100 common shares at $.02 per share for aggregate proceeds of $23,622. Item 6. Selected Financial Data. The following information derives from our audited financial statements.This information should be reviewed in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 7 of this report and the historical financial statements and related notes this report contains. 12 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CONSOLIDATED BALANCE SHEETS CONSOLIDATED STATEMENTS OF OPERATIONS CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 13 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Stellar Resources Ltd. We have audited the accompanying consolidated balance sheets of Stellar Resources Ltd (an exploration stage company) as of July 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended July 31, 2011 and 2010 and the period from April 9, 1999 (inception) through July 31, 2011.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the consolidated financial position of Stellar Resources Ltd as of July 31, 2011 and 2010 and the results of its operations and its cash flows for the years ended July 31, 2011 and 2010 and the period from April 9, 1999 (inception) through July 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, to date the Company has reported losses since inception from operations and requires additional funds to meet its obligations and fund the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. “DMCL” DALE MATHESON CARR-HILTON LABONTE LLP CHARTERED ACCOUNTANTS Vancouver, Canada November 15, 2011 14 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS JULY 31, JULY 31, ASSETS Current Cash $ $ Investment (Note 4) - Prepaid expenses - Investment in EHHO (Note 6) Oil and gas properties, unproven (Note 7) Intangible asset (Note 9) - $ $ LIABILITIES Current Accounts payable $ $ Advances payable (Note 10) Due to related parties (Note 11) Notes payable (Note 12) FUTURE INCOME TAX LIABILITY (Notes 6 & 14) STOCKHOLDERS’ EQUITY Capital stock (Note 13) Authorized: 200,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 69,344,051 common shares (2010: 39,060,650 common shares) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) $ $ The accompanying notes are an integral part of these financial statements 15 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, 1999 (INCEPTION) TO YEARS ENDED JULY 31, JULY 31, Expenses General and administrative $ $ $ Interest and finance fees (Note 11) Investor relations - - Management fees (Note 11) Professional fees Property examination and expenditure costs - Loss before other items ) $ ) ) Other Items Gain on partial disposal of EHHO (Note 6) - Management fees - Dilution loss from EHHO (Note 6) - ) ) Impairment loss on EHHO (Note 6) ) - ) Loss from equity interest in EHHO (Note 6) Net Loss $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) Weighted Average Number of Common Shares Outstanding – Basic and Diluted The accompanying notes are an integral part of these financial statements 16 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD APRIL 9, 1, 2011 Deficit Accumulated Additional Share Deferred During The Common stock Paid-In Subscriptions Stock Exploration Shares Amount Capital Received Compensation Stage Total Issuance of common stock for cash at $0.001 per share – April 12, 1999 $ $ ) $
